NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                              FILED
                            FOR THE NINTH CIRCUIT
                                                                               OCT 09 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 12-10331

              Plaintiff - Appellee,              D.C. No. 2:10-cr-00482-GMN-
                                                 PAL-1
  v.                                             District of Nevada,
                                                 Las Vegas
TAVARES CHANDLER,

              Defendant - Appellant.             ORDER


Before: TASHIMA and BYBEE, Circuit Judges and WOOD,* Senior District
Judge.

       The parties’ joint motion is GRANTED. Chandler’s sentence is vacated in

light of Johnson v. United States, 135 S. Ct. 2551 (2015), and the case is remanded

to the district court for resentencing. The mandate shall issue forthwith.




       *
             The Honorable Kimba M. Wood, Senior District Judge for the U.S.
District Court for the Southern District of New York, sitting by designation.